DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1 November 2022, with respect to the claim objections have been fully considered and are persuasive. The claim objections have been withdrawn. 

Applicant’s arguments, see Remarks, filed 1 November 2022, with respect to the claim rejections under 35 USC 112a have been fully considered and are partially persuasive. Since the arguments were not persuasive for all the pending issues, the claim rejections under 35 USC 112a are still pending. Applicant argued that the amendment adding motors to adjust the length and size of the arm and blade, respectively, together with the argument that adjusting said length and size are well known and relying on cited prior art references Chan and Beckman, are only persuasive with respect to the adjustment of the arm length. Note that Chan discloses a similar configuration to what applicant has disclosed and the examiner found the argument persuasive that a person skilled in the art could use a similar technical solution. However, with respect to the adjustment of the blade size, Beckman discloses a configuration where multiple blades size are adjusted by a mechanism within a housing (Fig.2/3, 207/307) while the applicant has schematically disclosed a motor configured within a blade (Fig.2, 202). The argument with respect to the adjustment of the blade size relying on the disclosed invention of Beckman is not persuasive due to the discussed differences above. Furthermore, the argument that adjusting a blade size with a UAV configuration with a motor within a blade as disclosed is well known without any further evidence is not found persuasive, therefore, the rejections under 35 USC 112a are maintained.

Applicant’s arguments, see Remarks, filed 1 November 2022, with respect to the claim rejections under 35 USC 112b have been fully considered and are persuasive. The claim rejections under 35 USC 112b have been withdrawn, however, the claim amendments have raised new issues under 35 USC 112b, see rejections below.

Applicant’s arguments, see Remarks, filed 1 November 2022, with respect to the claim rejections under 35 USC 103 have been fully considered and are persuasive. The claim rejections under 35 USC 103 have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-5 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites “A load control method based on an unmanned aerial vehicle, wherein the unmanned aerial vehicle comprises: … a propeller blade … a blade motor configured to adjust the size of the propeller blade … a size of the propeller blade is adjustable …” (emphasis added). The originally filed written description fails to describe how the size of the claimed propeller blade is adjustable. Note that the only indication of how the and size is adjustable is the description of an adjustment mechanism, however, no details are provided as to what elements are included in said disclosed adjustment mechanism other than a motor within a blade, how the elements are configured and how they achieve the adjustment functionality of the propeller blade size. The drawings only show empty box 202 as the first adjustment mechanism, without any further details in the drawings showing how the adjustment functionalities are achieved. For the reasons above, applicant has failed to show possession of the claimed invention at the time the application was filed. 
Claim 1 further recites “a controller” and said term limitation is not supported by the original specification. Applicant is invited to provide evidence of where the original specification provides support for said newly added limitation.
Claims 3-4 also include the limitations discussed above and are also deficient with respect to the written description requirement.

Claim 5 recites “A load control device based on an unmanned aerial vehicle … the unmanned aerial vehicle comprises … a propeller blade … a blade motor configured to adjust the size of the propeller blade … a size of the propeller blade is adjustable …” (emphasis added). The originally filed written description fails to describe how the size of the claimed propeller blade is adjustable. Note that the only indication of how the and size is adjustable is the description of an adjustment mechanism, however, no details are provided as to what elements are included in said disclosed adjustment mechanism other than a motor within a blade, how the elements are configured and how they achieve the adjustment functionality of the propeller blade size. The drawings only show empty box 202 as the first adjustment mechanism, without any further details in the drawings showing how the adjustment functionalities are achieved. For the reasons above, applicant has failed to show possession of the claimed invention at the time the application was filed. 
Claims 6-8 also include the limitations discussed above and are also deficient with respect to the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the size of the propeller blade,” “the length of the propeller arm,” and further recites “a length of the propeller arm,” “a size of the propeller blade,” respectively. It is not clear if the recitation of a size and a length are supposed to be different limitations from the previously recited the size and the length or the same, respectively. Additionally, note that “the size” and “the length” lack proper antecedent basis.
Claims 3-4 depend from claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 5 recites “a length of the propeller arm is adjusted by a blade motor … and a size of the propeller blade is adjustable adjusted by a propeller arm motor.” It is not clear how a length of the propeller arm can be adjusted by a blade motor and how the size of the propeller blade can be adjusted by a propeller arm motor. The configuration appears to be inverted.
Claims 7-8 depend from claim 5 and fail to remedy its deficiencies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745